Citation Nr: 0522843	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  99-11 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left hip and leg 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION


The veteran served on active duty from July 1983 to December 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

This case was the subject of a May 2000 hearing before the 
undersigned Veterans Law Judge and was remanded by the Board 
for development in June 2003.  


FINDING OF FACT

A left hip and leg disability was not present in service or 
for many years thereafter, and is not otherwise related to 
service or to a service-connected disability.


CONCLUSION OF LAW

A left hip and leg disability was not incurred in or 
aggravated by active service, and is not proximately due to 
or the result of a service-connected disability. 38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in a February 
2004 RO letter have informed the veteran of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the RO letter the veteran was advised 
of the types of evidence VA would assist in obtaining as well 
as the veteran's own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board also notes that the February 2004 VCAA letter 
advised the veteran to submit any pertinent evidence or 
information in her possession.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the veteran and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters. 

In this case, the RO's decision to deny the claim in August 
1998 came before passage of the VCAA in late 2000.  No 
notification could, therefore, have been given prior to the 
RO's decision.  It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below.

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the February 2004 RO letter 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  The veteran submitted new evidence, 
while her claim was on appeal, indicating she understood his 
rights to produce evidence.  Under these circumstances, the 
Board finds that all notification and development action 
needed to render a fair decision on this claim have been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). Further, the veteran has not alleged that the lack of 
timely notice affected the essential fairness of the 
adjudication by the RO. See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, VA 
medical records, and VA examinations.  Since the veteran was 
afforded a VA examination with opinion in connection with her 
claim, the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  Significantly, no additional pertinent evidence has 
been identified by the veteran as relevant to the issue on 
appeal.  Under these circumstances of this particular case, 
no further action is necessary to assist the veteran.


Legal Criteria

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  
Further, if a service-connected disability aggravates a 
nonservice-connected disability, service connection may be 
granted for increment in severity of the nonservice-connected 
disability attributable to service-connected disability.  The 
term "disability" refers to impairment of earning capacity, 
in that such definition mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Analysis

Service connection is in effect for panic attacks with 
agoraphobia associated with status post hysterectomy with 
lysis of adhesions and history of multiple uterine fibroids, 
evaluated as 30 percent disabling; status post hysterectomy 
with lysis of adhesions and history of multiple uterine 
fibroids, evaluated as 30 percent disabling; and sensory 
deficit of the left thigh, evaluated as noncompensable.

In reaching its decision, the Board has taken into account 
all of the pertinent evidence of record, to include the 
veteran's service medical records, statements provided by the 
veteran and her representative, the transcript of a personal 
hearing held in May 2000, the summary of her hospitalization 
at the Bay Pines VA Medical Center (VAMC) in April 1998, and 
records of treatment received and examinations conducted at 
the Bay Pines VAMC. 

The veteran does not contend, nor does the evidence show, 
that a left hip and leg disability had its onset during her 
period of military duty or is otherwise related to military 
service. Rather, she maintains that she developed a left hip 
and leg disability as a consequence of surgery performed at 
the Bay Pines VAMC for her service-connected gynecological 
disability in April 1996. 

In April 1996, the veteran underwent removal of multiple 
fibroids and lysis of adhesions; the hospitalization summary 
indicates that there were no complications. 

VA examination in July 1997 disclosed no abnormal findings 
concerning the left hip, and x-rays of the left hip were 
normal.  No left hip or left leg abnormality (other than 
sensory deficit of the left thigh) was evident at the time of 
a VA examination in April 1998.  Further, the physician who 
conducted a VA gynecology examination in January 2004 was 
unable to connect the veteran's complaints of left hip and 
leg pain to the surgery performed in April 1996 as no such 
symptoms were noted proximate to the procedure.  A second 
physician, who conducted a VA peripheral nerves examination 
in January 2004, also found no relationship between the April 
1996 surgery and the veteran's complaints.  Significantly, no 
medical opinion or other competent medical evidence to the 
contrary, to support the veteran's assertions, has been 
submitted.

Consequently, in view of the January 2004 medical opinions 
and the absence of countervailing medical evidence concerning 
the etiology of any left hip or leg disability (other than 
sensory deficit of the left thigh), the Board finds that 
service connection is not in order. 

In reaching its decision, the Board has also considered the 
veteran's testimony at a personal hearing in May 2000 
regarding her claim.  However, it does not appear that the 
veteran is medically trained to offer any opinion as to 
causation.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 494-
495 (1992) (laypersons may be competent to provide an 
eyewitness account of a veteran's visible symptoms, but they 
are not capable of offering opinions as to medical matters).  
The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 

As the preponderance of the evidence establishes that the 
veteran does not have a left hip and leg disability related 
to her period of military service or to a service-connected 
disability, the claim of service connection must be denied.  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a left hip and leg disability is 
denied.




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


